Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states that the release coating is a fluorocarbon resin coating that is the non-carbon resin material. It is not clear how a resin that is a fluorocarbon can be considered a non-carbon resin. Claim 7 is also rejected due to its dependency to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5 and 8 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Wel et al (US 2012/0305197) in view of Lu et al (US 2006/0074159) and Free et al (US 2018/0104941).
With regards to claims 1, Vander Wel teaches a composite material shaped product manufacturing shaping die, used in aerospace application, being a shaping die used to shape a laminated body of prepregs each formed by impregnating the fiber material with the resin composition (Abstract), when manufacturing a composite material shaped product comprising a resin composition and a fiber material (paragraph 3), the shaping die comprising a die including a shaping surface defining an outer surface shape of the laminated body (Figure 2 item 26), where the shaping surface includes a release coating covering the shaping surface (paragraph 60). 
Vander Wel fails to explicitly disclose that the shaping surface includes a release agent layer formed on the release coating by applying a release agent to the release coating.
Lu discloses a room temperature curable water-based mold release agent that is useful for demolding composite parts, such as epoxy and polyester based polymer materials (Abstract), in the same field of endeavor as Vander Wel, where Lu discloses that mold agents used for molding composite parts that are room temperature curable are highly preferred (paragraph 11).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a release agent layer formed on the release coating by applying a release agent to the release coating in Vander Wel’s shaping die, as suggested by Lu. The rationale being that, as stated by Lu, it is highly preferred that mold release agents used for molding composite parts be room temperature curable, especially in aerospace applications, because the molds are prepared at room temperature (paragraph 11).
Vander Wel and Lu fail to explicitly disclose that the release coating includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property.
Free discloses a compressible, multilayer article (Abstract), in the same field of endeavor as Vander Wel and Lu, where Free states that the release coating includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property (paragraphs 80 – 82).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a release coating that includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property, as suggested by Free, in Vander Wel and Lu’s die. The rationale being that, as stated by Free, it provides protection during handling and can be easily removed (paragraph 79).
With regards to claim 2, the teachings of Vander Wel, Lu and Free are presented above. Additionally Lu teaches that the release agent is comprised a material having affinity with the release coating (paragraphs 13, 17 and 18).
With regards to claim 4, the teachings of Vander Wel, Lu and Free are presented above. Additionally Free teaches that the release coating is a silicone resin coating that is the non-carbon resin material and the release agent is a silicone release agent (paragraphs 81 and 82).
With regards to claims 5 and 13, the teachings of Vander Wel, Lu and Free are presented above. Additionally Free teaches that the silicone resin coating includes a glass coating as a base material and the base material contains silicone resin particles (paragraphs 80 – 82).
With regards to claim 8, the teachings of Vander Wel, Lu and Free are presented above. Additionally Lu teaches that the release coating is colored (paragraph 35).
With regards to claims 9 and 14, the teachings of Vander Wel, Lu and Free are presented above. Additionally Vander Wel states that the release coating is comprised of layers laminated on each other (Vander Wel: paragraph 60 where it states that  the release film may be formed of non-metallic film and metallic sheet) while Lu states that the layers are colored in different colors from each other (Lu: paragraph 35).
With regards to claim 10, the teachings of Vander Wel, Lu and Free are presented above. Additionally Vander Wel teaches that the resin composition is a thermosetting or thermoplastic resin composition (paragraph 46).
With regards to claim 11, the teachings of Vander Wel, Lu and Free are presented above. Additionally Vander Wel teaches that the composite material shaped product is an aircraft structure (paragraph 3).
With regards to claim 12, Vander Wel teaches a method of manufacturing a composite material shaped product comprising at least a resin composition and a fiber material (Abstract, paragraph 46), comprising:
Covering a shaping surface with a release coating (paragraph 60), the shaping surface defining an outer surface shape of a laminated body of prepregs each formed by impregnating the fiber material with the resin composition (Figure 2 item 26)
Shaping the laminated body in a state where an outer surface of the laminated body is in tight contact with the release coating (paragraph 60)
Vander Wel fails to explicitly disclose that the shaping surface includes a release agent layer formed on the release coating by applying a release agent to the release coating.
Lu discloses a room temperature curable water-based mold release agent that is useful for demolding composite parts, such as epoxy and polyester based polymer materials (Abstract), in the same field of endeavor as Vander Wel, where Lu discloses that mold agents used for molding composite parts that are room temperature curable are highly preferred (paragraph 11).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a release agent layer formed on the release coating by applying a release agent to the release coating in Vander Wel’s method, as suggested by Lu. The rationale being that, as stated by Lu, it is highly preferred that mold release agents used for molding composite parts be room temperature curable, especially in aerospace applications, because the molds are prepared at room temperature (paragraph 11).
Vander Wel and Lu fail to explicitly disclose that the release coating includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property.
Free discloses a compressible, multilayer article (Abstract), in the same field of endeavor as Vander Wel and Lu, where Free states that the release coating includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property (paragraphs 80 – 82).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a release coating that includes an inorganic material as a base material and the base material contains particles of a non-carbon resin material that achieves a release property, as suggested by Free, in Vander Wel and Lu’s method. The rationale being that, as stated by Free, it provides protection during handling and can be easily removed (paragraph 79).

Response to Arguments
After further consideration, Applicant’s arguments, filed July 29, 2022, with respect to the rejection(s) of claim(s) 1 – 4, 6 and 8 - 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Free et al (US 2018/0104941) as stated above.
Additionally the allowable subject matter has been withdrawn after considering the new prior presented and further reviewing the claim language, for example claim 6 claiming that a fluorocarbon resin is a non-carbon resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746